



COURT OF APPEAL FOR ONTARIO

CITATION: Hopkins v. Kay, 2014 ONCA 514

DATE: 20140702

DOCKET: M43501

Feldman, Watt and van Rensburg JJ.A.

BETWEEN

Jessica
    Hopkins, Heike Hesse, Erkenraadje Wensvoort

on
    behalf of themselves and all

others similarly situated

Moving Parties/Respondents

(Plaintiffs)

and

Andrea
    Kay, Dana Gildon Cormier, Mandy Edgerton Reid,

Dawn
    Deciocci, Jane Doe A. Jane Doe B, Jane Doe C,

Peterborough Regional Health Centre
and

Sir Sanford Fleming
    College

Respondent
/
Appellant


(Defendants)

Brought under the
Class
    Proceedings Act, 1992

Jean-Marc Leclerc and Michael A. Crystal, for the moving
    parties

Patrick J. Hawkins and Daniel Girlando, for Peterborough
    Regional Health Centre

Heard: June 18, 2014

On motion to quash the appeal.

van Rensburg J.A.:

[1]

This is a motion to quash the appeal of an order of M.L. Edwards J.
    dated January 31, 2014 on the basis that the order is interlocutory, and that
    the proper route of appeal is to seek leave under s. 19(1)(b) of the
Courts
    of Justice Act
, R.S.O. 1990, c. C.43, to appeal to the Divisional Court.

[2]

The moving parties are the representative plaintiffs in a proposed class
    proceeding. Their statement of claim claims damages alleging that the
    Peterborough Regional Health Centre (the Hospital), the appellant in the
    appeal to this court and respondent to the motion to quash, breached the
    privacy interests of approximately 280 patients when their records were
    accessed. The claim in tort is based on this courts decision in
Jones v.
    Tsige
, 2012 ONCA 32.

[3]

The Hospital brought a motion under rule 21.01 for an order striking out
    the statement of claim and dismissing or staying the action against the
    Hospital as disclosing no reasonable cause of action (on the ground that the
    plaintiffs claim for personal health information privacy breach discloses no
    reasonable cause of action at common law) and for an order dismissing or
    staying the action on the ground that the Superior Court has no jurisdiction to
    hear the action as a result of the provisions of the
Personal Health
    Information Protection Act
, 2004
, S.O. 2004, c.3, Sch. A (
PHIPA
).

[4]

Edwards J. dismissed the motion. His order dated January 31, 2014
    provides that: (1) the Hospitals motion to strike the claim on the ground that
    the plaintiffs claim for personal health information privacy breach discloses
    no reasonable cause of action at common law is dismissed; (2) the Hospitals
    motion to dismiss or stay the action on the ground that the court has no
    jurisdiction as a result of the provisions of
PHIPA
is dismissed; and
    (3) the Hospital shall pay the plaintiffs costs fixed at $24,000.

[5]

The Hospital filed a notice of appeal to this court seeking to set aside
    the order of Edwards J., and substitute an order dismissing or staying the
    action on the grounds that the Superior Court has no jurisdiction over the
    subject matter unless and until Ontarios Information and Privacy Commissioner
    makes an order affecting the plaintiffs under
PHIPA
,

as well as striking the
    plaintiffs statement of claim and dismissing the action as disclosing no
    reasonable cause of action.

[6]

The question on this motion is whether this court has jurisdiction to
    hear the appeal, which depends on whether the order under appeal is final. The
    moving parties submit that, on a review of the reasons of the motion judge, it
    is apparent that no issue was determined on a final basis. Rather, the action
    simply survived the plain and obvious test, and the motion did not dispose of
    any substantive rights of the parties.

[7]

There are two parts to the order of the motion judge. The first, under
    rule 21.01(1)(b), did not dispose of any substantive rights on a final basis. Typically
    an order dismissing a motion under that subrule is an interlocutory order:
S.(R.)
    v. H.(R.)
(2000), 52 O.R. (3d) 152 (C.A.), at pp. 157-58.

[8]

In this case however, there was also a determination by the motion judge
    under rule 21.01(3)(a), refusing to stay or dismiss the action on the basis of
    lack of jurisdiction over the subject matter of the action.

[9]

In my view, the refusal to dismiss or stay the action based on lack of
    jurisdiction was a final order. See
Manos Foods International Inc. v.
    Coca-Cola Ltd
., [1999] O.J. No. 3623 (C.A.), and
Abbott et al. v.
    Collins et al.
(2002), 62 O.R. (3d) 99 (C.A.). Where, as here, the effect
    of the order is that the action is going to proceed in the Superior Court, the
    consequence is that the defendant is precluded from continuing to dispute the
    courts jurisdiction over the subject matter of the action. The order therefore
    is final on the jurisdiction question.

[10]

The
    moving parties refer to a passage in
Abbott
where Morden J.A. observed
    that not all orders made on motions under rule 21.01(3)(a) are final. They
    submit that when the reasons are read in the present case, the motion judges
    use of the plain and obvious wording suggests that he intended to leave open
    the issue of jurisdiction to be determined later in the proceedings. As such,
    the entire order, including the part of the order addressing jurisdiction, is
    interlocutory.

[11]

I
    disagree with the moving parties interpretation of
Abbott
. In
Abbott,
Morden J.A. referred to this courts decision in
Suresh v. Regina et al
.
    (1998), 42 O.R. (3d) 793 (C.A.), where an appeal was taken from an order dismissing
    a motion under rule 21.01(3)(a) where the judge declined to make a decision
    about jurisdiction without first assessing the merits of specific claims. The
    decision was not a final order because the motion was dismissed without a
    determination of the jurisdiction issue, and the appeal was quashed. See also,
Mandeville
    v. Manufacturers Life Insurance Co
., [2003] O.J. No. 2398 (C.A.), where
    Charron J.A. found that an order refusing to dismiss or stay an action based on
    lack of jurisdiction and abuse of process was interlocutory, where the motion
    judge concluded that the matters raised required a trial so that the court
    could decide, after a full review of the facts, whether the claim ought to be
    precluded on jurisdictional grounds.

[12]

Where,
    as here, and as in
Abbott,
the court refused to strike the claim for lack
    of jurisdiction, and permitted the action to proceed, the order is clearly a
    final order. Unlike
Mandeville
, no factual record was needed to
    determine the jurisdictional issue.

[13]

The
    question then arises as to the proper scope of the appeal. In the present case,
    a review of the reasons of the motion judge suggests that the issues of whether
    the pleading disclosed a cause of action and jurisdiction were bound up in the
    same question: whether the statutory scheme creates a complete code for the
    determination of the plaintiffs rights which precludes an action for the tort
    of breach of privacy where
PHIPA
applies. This issue is properly
    characterized as one of jurisdiction, and as such the entire appeal is properly
    before this court.

[14]

For
    these reasons, I would dismiss the motion to quash, with costs of $5,000
    inclusive of disbursements and HST payable by the respondents in the appeal to
    the appellant.

Released: July 2, 2014

(K.F.)                                                                      
    K. van Rensburg J.A.

I agree K. Feldman J.A.

I
    agree David Watt J.A.


